DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 12/27/2021. Claims 1-2, and 5-11 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-2 and 5-11 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 9-11, the applicant claims “indicate a route to the autonomous vehicle on a basis of one or both of a prescribed route for circulating inside the operation area along a predetermined route and an on-demand route based on information received from the terminal device”, and “compare  a first priority associated with the prescribed route with a second priority associated with the on-demand route and indicate either the prescribed route or the on-demand route to the autonomous vehicle”, i.e. indicate one or more route, compare priority associated with the one or 
 Claims 2, and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) specify an operation area of an autonomous vehicle, determine and allow a user to use the autonomous vehicle and indicating and comparing a route of the autonomous vehicle.
The limitations recited above, as drafted, are a process that under its broadest interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components, the context of the claim 
This judicial exception is not integrated into a practical application. In particular, the claims recite the generic computer components to perform the process. The generic computer components are interpreted as a generic CPU executing a program, i.e. recited at a high-level of generality (a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al US 2014/0365250 A1 (hence Ikeda) in view of Hideya JP 2015191264A (provided in IDS filed 12/12/2019, hence Hideya).
In re claims 1, and 9-11, Ikeda discloses a transportation service reservation system and method (Abstract) and teaches the following:
a processor configured to specify an operation area of an autonomous vehicle (Fig.5 and Paragraphs 0057-0058); determine a user with respect to the autonomous vehicle (Paragraphs 0040, 0063 and 0068); communicate with a 
However, Ikeda doesn’t explicitly teach the following:
allow the user to occupy and use at least a portion of the autonomous vehicle
Nevertheless, Hideya discloses an autonomous vehicle that recognizes users (Abstract) and teaches the following:
allow the user to occupy and use at least a portion of the autonomous vehicle (Abstract)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Ikeda reference to include the user recognition module, as taught be Hideya, in order to determine whether the users on the road are 
In re claim 2, Ikeda teaches the following:
indicate routes varying according to time slots to the autonomous vehicle within the operation area (Fig.5)
In re claim 5, Ikeda teaches the following:
allocate a traveling period for the on-demand route on a basis of the first use situation of the autonomous vehicle corresponding to the prescribed route (Fig.5)
In re claim 6, Ikeda teaches the following:
communicate with the terminal device and transmit information indicating whether the autonomous vehicle is available (Fig.13 and Paragraph 0130)
In re claim 7, Ikeda teaches the following:
allocate a plurality of autonomous vehicles in order to circulate inside the operation area (Fig.5)
In re claim 8, Hideya teaches the following:
capture, via an imaging device, an inside or outside image of the vehicle; transmit feature data of an image captured by the imaging device to a server device; determine an event on a basis of feature data which is at least temporarily stored in the server device; and provide a notification on a basis of the event and the user (Abstract)
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments with respect to the rejection of claims 1-2, and 5-11 under 35 U.S.C. 101 that the acts recited require action by a processor and cannot be practically applied in the mind, the examiner respectfully disagrees with that statement. As recited above, the context of the claim encompasses the user to mentally define an area of operation of an autonomous vehicle and dispatching said vehicles per customers need. The processor is recited at a high-level of generality (a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea beyond linking it to a particular technical field, i.e. implementing it using a computer.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1-2, and 5-11 under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Hideya and that neither Ikeda nor Hideya disclose, teach or suggest compare a first priority associated with the prescribed route with a second priority associated with the on-demand route, and indicate either the prescribed route or the on-demand route to the autonomous vehicle, wherein the first priority is determined based on a first use situation associated with the autonomous vehicle traveling along the prescribed route and the second priority is determined based on a second use situation associated with . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.